Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 3, 5, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2, this claim is confusing as the “a sample port” (line 2, allowed claim 1) does not comprise both “a valve” (line 2, claim 1) corresponding to valve 11 and “restriction valve” 7.  Note that the high-lighted line shown below is not a port, as the highlighted line includes many elements 5,7,11 that and also includes a branching line to vent 9 that receives product as shown below:  
	
    PNG
    media_image1.png
    308
    500
    media_image1.png
    Greyscale






Paragraphs 88 and 91 state that the port (3) includes both valve 5 and valve 11; but the exact meaning of claim 2’s port is undefined.  Note that Para 91 states that that isolation valve 11 is attached to the test apparatus 13 via “a push fit connector” (Para 91), that claim 1’s “connector” (line 3, claim 1) connects only the isolation valve 11 to the test apparatus 13; and thus claim 1’s “a sample port” (line 2) corresponds just the isolation valve 11 that draws sample from the (vertical) line as shown below:



    PNG
    media_image2.png
    268
    669
    media_image2.png
    Greyscale


	As to claim 3, a sample port as including both valve 11 and vent 9 is confusing, as the vent destroys the possibility of all fluid in the vertical line as actually being sample that reaches the test apparatus.
	As to claim 5, this claim is confusing as the “a valve” (line 2, claim 1) can only be the isolation valve 11.  As such, claim 5 is claiming the same valve twice.
As to claim 16, this claim is confusing the claim calls for the “sample port” (claim 1) as having 2 different valves (i.e.  “a valve” (line 2, claim 1) and “isolation valve” (line 3, claim 16).  As the drawings indicate only valve 11 actually provides a sample, the claim is problematic.


SUMMARY: The single drawing shows that the sample is taken from the point immediately upstream of isolation valve 11 consistent with the “one” (line 2 from last, Para 21 of Pub) embodiment and thus claim 1 (original) was properly allowed.

    PNG
    media_image3.png
    409
    787
    media_image3.png
    Greyscale
 The rejected dependent claims are problematic as they call for a sample port that has many different valves, yet that multi-valve embodiment includes one entrance (valve 5) and a subsequent split in flows (fluid intersection of 11 and 9) which is not indicative of a single “sample port”.  (A single sample port has on inlet, and one outlet)  The difficultly with the rejected claims may very well be the lack of a new definition for the otherwise recognized well known term “a sample port”.  Understand, “port” has one inlet and one outlet; but the path provided by the sample port of the multi-valve embodiment of the rejected claims has one inlet (by valve 5) and 2 outlets (one leading to valve 11, and the other leading to vent 9).  Undersigned was constrained to accept that the allowed claims are consistent with the drawing as the “one” embodiment.  Rejection of all rejected claims in this Final Action are based upon the “sample port” having a new undefined meaning/definition inconsistent with the “one” embodiment.  Maybe it’s all as simple as replacing “a sample port” with - - a fluid system - - ?  Undersigned would be uncomfortable having an allowed independent claim specifically embrace 1 definition for “a port” in “one” embodiment, and claims dependent thereon employing a different definition for the same phrase.    

	Note: Claim 3’s (“not shown”, Para 89) needle valve is taken as being located immediately upstream of isolation valve 13.  As such, it was not necessary to object to the drawing as missing such.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861